Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dates 06/13/2022, the following occurred: Claims 1, 11 and 20 are amended. Specification paragraph 49 has been amended. 
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for clustering data elements to extract specific patterns from the data. 
Regarding claims 1, 11 and 20, the limitation of (claim 1 being representative) specifying some of the data elements with a uniform distribution as a mini-batch; performing a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters; assigning each of the data elements in the mini-batch to a closest one of the plurality of clusters by calculating a distance between each of the data elements in the mini-batch and each of the plurality of clusters; assigning k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters; repeating the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers being greater than or equal to a threshold; outputting a cluster id sequence responsive to a satisfaction of the loop stop criteria based on the distances being less than the threshold; and automatically dispensing an injection to alter glucose levels of a user within expected limits as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computer implemented method and a hardware processor (in claim 1), a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor (in claim 11), and a computer processing system comprising; a memory device including program code and a hardware processor (in claim 20), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the hardware processor, computer program product, non-transitory computer readable storage medium and computer memory device including program code, the claims encompass clustering data elements to extract specific patterns in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a hardware processor. Claim 11 recites the additional element of a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor. Claim 20 recites the additional element of a computer processing system, a memory device including program code and a hardware processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for analyzing data) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 11 and 20 further recite the additional element of automatically dispensing an injection. This additional element is recited at a high level of generality (i.e. a general means to output/receive data) and amount to extra solution activity. Accordingly, even in combination, this additional elements does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a hardware processor, a computer program product, a non-transitory computer readable storage medium, a computer, a computer processing system and a memory device including program code to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of automatically dispensing an injection was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field of healthcare (Muto US 2005/0173021 at [0011] and Csenar US 2018/0296760 at [009] and claim 20 teach automatically dispensing an injection). MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-10 and 12-19 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 12 further define the single pass cluster initialization. Dependent claims 3 and 13 further define the performing step. Dependent claims 4, 5, 14 and 15 further define the specifying step. Dependent claims 6 and 16 further define the data elements. Dependent claims 7 and 17 further define the time series data. Dependent claims 8 and 18 further define the sequence pattern mining. Dependent claims 9 and 19 further define commencing a loop. Dependent claim 10 further defines how distance is calculated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected for lack of adequate written description. 
Claims 1, 11 and 20 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filling. 
Specifically, the claims recite (claim 1 being representative) “… the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers; and outputting, by the hardware processor, a cluster id sequence responsive to a satisfaction of the loop stop criteria.” The Applicant has provided no disclosure on how the dissatisfaction and satisfaction of the loop stop criteria is determined. Further, there is no description of how the distance correlates to the dissatisfaction of loop stop criteria. 
As such, the claimed invention lacks adequate written description. 
Dependent claims are rejected by virtue of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11 and 20 recite “… and automatically dispensing an injection…”. The claim is indefinite because it is unclear how the claim can be met. It is unclear how the dispensing is done and how a genera-purpose computer can dispense an injection (“A computer-implemented method...”). 
Claim 11 recites “… the hardware processor…” in the “specify” limitation. There is insufficient antecedent basis for this limitation in the claim. A hardware processor was not previously recited. 
Dependent claims are rejected by virtue of dependency. 

Response to Arguments
Claim Objections
Regarding the claim objection(s), the Applicant has amended claims 1 and 11 to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112(a)
Regarding the indefinite rejection of claims 1 and 5, the Applicant has amended the claims but has not overcome the bases of rejection. 

Rejection under 35 U.S.C. § 112(b)
Regarding the written description rejection of claims 1-10, the Applicant has amended the claims to overcome the bases of rejection. 
Regarding the written description rejection of claims 11-19, the Applicant has not amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20 the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In particular, each of claims 1, 11, and 20 now recite, inter alia, "automatically dispensing an injection to alter glucose levels of a user within expected limits". As such, each of claims 1, 11, and 20 (and their dependents) provide a practical application of any alleged abstract idea. The same is explicitly mentioned as a consideration in favor of patentability in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter the "2019 Guidance"). Moreover, the 2019 Guidance also mentions as a consideration in favor of patentability "an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition". Here, an injection is automatically dispensed to alter the glucose levels of a user within expected limits, thus applying and/or otherwise using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Thus, claims 1-20 are believed to include patent eligible subject matter for at least the preceding reasons. Reconsideration and withdrawal of the rejection are respectfully requested..
Regarding 1, The Examiner respectfully disagrees. The addition of “automatically dispensing an injection to alter glucose levels of a user within expected limits” has been analyzed as an additional element and is recited at a high level of generality (i.e. a general means to output/receive data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. It also does not affect a particular treatment or prophylaxis for a disease or medical condition; there is no particular treatment/prophylaxis recited. The automatic  dispensing of an injection can read on a doctor handing out syringe or a pill. Moreover it is unclear how the dispensing is done and how a computer can dispense anything. A computer is the only structure recited in the claim and the claim is computer-implemented. The Examiner also notes that the dispensing step does not appear to have anything to do with the rest of the independent claim. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, and finds them persuasive. The prior art fails to teach “specifying, by a hardware processor, some of the data elements with a uniform distribution as a mini-batch; performing, by the hardware processor, a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters; assigning, by the hardware processor, each of the data elements in the mini-batch to a closest one of the plurality of clusters by calculating a distance between each of the data elements in the mini-batch and each of the plurality of clusters; assigning, by the hardware processor, k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters; repeating, by the hardware processor, the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers being greater than or equal to a threshold; and outputting, by the hardware processor, a cluster id sequence responsive to a satisfaction of the loop stop criteria based on the distances being less than the threshold;” As a result, the rejection under U.S.C. § 103 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626